DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 10/14/2021. Claims 1-2, 5-9 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Maier on 11/17/2021.
The independent claims of the application have been amended as follows: 

1. (Currently Amended) An image processing device comprising: a control unit configured to 
(i) receive input image data,
(ii) acquire a saturation value of a target pixel or a saturation value of a target small area including a target pixel and peripheral pixels around the target pixel, the target pixel or the target small area being a pixel or an area in the received input image data, and
(iii) correct the target pixel so that a corrected gradation characteristic obtained by correcting the target pixel matches a gradation characteristic synthesized by mixing a 
the predetermined mixing ratio W follows or falls below a proportional relationship W = g(c) when the saturation value is below a threshold value (P), and 
the predetermined mixing ratio W follows a relationship W = f(c) when the saturation value is equal to or greater than the threshold value (P), 
wherein, for each saturation value c, f(c)>ag(c) with a>=1 is satisfied in a first range or a second range,
the first range is a saturation value range from the threshold value (P) to a maximum value of the saturation value, the second range is a predetermined part of the saturation value range, and the predetermined part [

8. (Currently Amended) An image processing process comprising: 
receiving input image data, 
acquiring a saturation value of a target pixel or a saturation value of a target small area including a target pixel and peripheral pixels around the target pixel, the target pixel or the target small area being a pixel or an area in the received input image data, and 
correcting the target pixel so that a corrected gradation characteristic obtained by correcting the target pixel matches a gradation characteristic synthesized by mixing a color gradation characteristic and a monochrome gradation characteristic at a predetermined mixing ratio W based on the saturation value, wherein
 
the predetermined mixing ratio W follows a relationship W = f(c) when the saturation value is equal to or greater than the threshold value (P), wherein, for each saturation value c, f(c)> ag(c) with o>=1 is satisfied in a first range or a second range, 
the first range is a saturation value range from the threshold value (P) to a maximum value of the saturation value, 
the second range is a predetermined part of the saturation value range, and the predetermined part [

9. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to perform an image processing process comprising:    
receiving input image data, 
acquiring a saturation value of a target pixel or a saturation value of a target small area including a target pixel and peripheral pixels around the target pixel, the target pixel or the target small area being a pixel or an area in the received input image data, and 
correcting the target pixel so that a corrected gradation characteristic obtained by correcting the target pixel matches a gradation characteristic synthesized by mixing a color gradation characteristic and a monochrome gradation characteristic at a predetermined mixing ratio based on the saturation value, wherein 
 
the predetermined mixing ratio W follows a relationship W = f(c) when the saturation value is equal to or greater than the threshold value (P), wherein, for each saturation value c, f(c)> ag(c) with o>=1 is satisfied in a first range or a second range,
the first range is a saturation value range from the threshold value (P) to a maximum value of the saturation value, 
the second range is a predetermined part of the saturation value range, and the predetermined part [.

Response to Arguments
3.    Applicant’s arguments, see pages 7-11 of Applicant’s Remarks, filed 10/14/2021, with respect to the 35 USC 103(a) and 35 USC 112(b) rejections of claims 1-9 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
4.    Claims 1-2, 5-9, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
discloses an image correction device 100 (see par.20 and Fig. 1) comprises determining a mixing ratio based on a pixel-by-pixel saturation value of the input image (see pars. 8, 28-29, 35-37, 41-42, and pars. 58-61); and further discloses that the mixing ratio is a directly proportional function, of the saturation value. When the saturation value is 0%, only the GSD function is used. When the saturation value is 100%, only the gamma 2.2 function is used. When the saturation value is 50%, the mixing ratio is 0.5 and the GSD and gamma 2.2 functions are mixed at the ratio 50:50%. See par, 0028. As apparent from par. 28 of Itou, the mixing ratio W follows the function f(c) = c/max(c). It is obviously possible to find a function g(c) such that f{c)>ag(c) with a >=1. For instance, if g(c)=c/(2.max(c)) and a=1, the above condition is true for all saturation values above a predetermined threshold value. As a matter of fact, only for the value c=0 would the relation not be true.) moreover, Itou further discloses that the correction unit includes a mixing unit configured to determine the mixing ratio of a color gradation characteristic for color pixels and a monochrome gradation characteristic for monochrome pixels based on the acquired saturation value). See paragraph 28.
In contrast, the present application provides a technique for realizing a display with a more appropriate brightness value in a display in which monochrome pixels and color pixels are displayed together without corrupting the screen display.
As such, the Itou reference fails to teach or renders the features of the present claims including: mixing a color gradation characteristic and a monochrome gradation characteristic at a predetermined mixing ratio based on the saturation value, wherein 
the predetermined mixing ratio W follows or falls below a proportional relationship W = g(c) when the saturation value is below a threshold value (P), and 
the predetermined mixing ratio W follows a relationship W = f(c) when the saturation value is equal to or greater than the threshold value (P), wherein, for each saturation value c, f(c)> ag(c) with o>=1 is satisfied in a first range or a second range. Accordingly, the limitations of claims 1-2 and 5-9 of the present application are allowed over the prior art of record.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/17/2021